[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
On May 2, 1991 this court reopened a 1985 judgment in this case solely and exclusively on the defendant's claim that he did not receive the claimed money and that the plaintiff's claims in court were fraudulent.
After a full hearing on August 26, 1992, the court heard testimony and received nine documents in evidence. The latter clearly indicates that no fraud occurred. Accordingly, the reopening of the judgment is set aside and the original judgment is restored.
BY THE COURT:
Charles D. Gill, J.